Citation Nr: 0841380	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for a heart disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of malaria.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which, 
in part, denied service connection for a back disorder, 
residuals of malaria, residuals of frostbite, hypertension, 
hearing loss, depression, residuals of a right leg injury, 
and a heart condition.

In July 2004, the Board remanded this case to schedule the 
veteran for a hearing at the RO before a Veterans Law Judge 
of the Board (Travel Board hearing).  That hearing was 
conducted in April 2005.  In November 2005, the Board 
determined that new and material evidence had not been 
submitted to reopen his previously and finally disallowed 
claims for service connection for a back disorder, residuals 
of malaria, and residuals of frostbite.  The Board also 
denied service connection for hypertension, hearing loss, and 
depression and anxiety.  The Board then remanded the claims 
for service connection for residuals of a right leg injury 
and for a heart condition for additional evidentiary 
development.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In an April 2008 
memorandum decision, the Court affirmed the Board's denial of 
service connection for hypertension, as well as the denial of 
the claim for depression and anxiety, but vacated the Board's 
decision to the extent it had denied the remaining claims.  
The Court did not address the claims for service connection 
for residuals of a right leg injury and for a heart condition 
because in the November 2005 decision at issue the Board had 
remanded those claims for further development and 
consideration, rather than denying them.

To comply with the Court's order, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The Court vacated the Board's decision that new and material 
evidence had not been submitted to reopen the previously and 
finally disallowed claims for service connection for a back 
disorder, residuals of malaria, and residuals of frostbite 
because the veteran was not provided adequate notice under 
38 U.S.C.A. § 5103(a).  In particular, in its memorandum 
decision, the Court held that VA had not complied with the 
notice requirements as articulated in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the Court held that, in all new 
and material evidence cases, VA must look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element, or elements, required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.; see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).



The Court explained in its memorandum decision that the 
above-described information was not provided to the veteran 
in the notice letters sent to him in May 2002 and March 2003, 
during his April 2005 hearing, or at any other time during 
the course of his appeal.  Thus, he has not received proper 
notice of the evidence necessary to reopen his claims for 
service connection for a back disorder, residuals of malaria, 
and residuals of frostbite.  See VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006) (wherein VA's Office of General 
Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).  The Court held that proper notice must 
therefore be provided before the Board can readjudicate these 
claims.  So a remand is required to provide the veteran this 
required notice.

The Court also pointed out that the veteran's service medical 
records (SMRs) were presumed lost or destroyed, but that VA 
failed to inform him of alternative forms of evidence that he 
could submit in support of his claims.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (stating that "when 
VA is unable to locate a claimant's records, it should advise 
him to submit alternative forms of evidence to support his 
claim and should assist him in obtaining sufficient evidence 
from alternative sources"); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence is 
"particularly important when veterans' [SMRs] have been 
destroyed.  Unless lay evidence were allowed, it would be 
virtually impossible for a veteran to establish his claim to 
service connection in light of the destruction of the service 
medical records.")  The Court therefore concluded the 
veteran should be notified of alternative sources of evidence 
to establish that his claimed disabilities had their onset in 
service.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) concerning his claims.  
Specifically, the letter must explain to 
him that, because his service medical 
records were either lost or destroyed, he 
should submit evidence from alternative 
sources showing that his claimed 
disabilities on appeal had their onset in 
service.  Alternative sources include 
private treatment records generated while 
on active duty; statements from people 
who served with him and may have personal 
knowledge about his disabilities; 
statements from friends and family 
members who have personal knowledge about 
the onset of his disabilities; and any 
letters by the veteran, while in service, 
which mention any symptoms related to his 
disabilities.

And with respect to his petition to 
reopen his claims for service connection 
for a back disorder, residuals of 
malaria, and residuals of frostbite, to 
comply with Kent the notice letter must 
include discussion of the bases of the 
denials of these claims in the prior 
unappealed, and therefore final, November 
1991 rating decision.  The letter must 
also describe what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial of these claims.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




